Citation Nr: 1645989	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  09-40 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for shin splints, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America









INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran died on [redacted] September 2013. See VA 27-0820a (13 Sep 2013)(VBMS); Death Certificate (11 Oct 2013)(VBMS).  Appellant, the Veteran's widow, filed a motion for substitution that same month.  See VA 21-0847 (17 Sep 2013)(VBMS).


FINDING OF FACT

The Veteran's shin splint disability had onset in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a shin splint disability, for accrued benefits purposes, have been met.  38 U.S.C.A. §§ 101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Appellant seeks entitlement to service connection for the late Veteran's shin splints, for accrued benefits purposes.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

The Veteran received care for shin splints during his active duty service.  At a VA examination the Veteran was diagnosed with "Soft Tissue Swelling Bilateral Legs [Not related to Shin Splint Right Leg]." VA Examination at 5 (8 Dec 2008)(VBMS). The Veteran stated that during active duty service "he was seen for bilateral shin splint and stress fractures in both feet and that he was put in cast boots." Id. at 1. He had "been seen for pain in his lower legs and feet a couple of times since leaving the military" and "he has pain in his right lower leg at all times." Id. The examiner noted that there was "evidence of shin split in service" but "these are usually self-limited in nature." Id. at 5. The examiner opined that "soft tissue swelling that is noted in both legs bilateral is secondary to the Veteran's other health conditions." Id. "He is currently on a diuretic for treatment of his hypertension and lower extremity edema." Id.

However, Dr. D., an orthopedic specialist, in a May 2011 report, opined that "it is more likely than not, that [the Veteran's] shin splints are a direct result of military service.  This is supported by his history and service treatment records."  He further noted that:
	
[The Veteran] was diagnosed with shin splints very early in the military, in 1979 in basic training.  This is supported by his service treatment records in 1980 and 1982.  He was seen that year and given arch supports.  He continued to have symptoms and did extensive physical training with several months of basic training during his tour of duty.  Every time he runs he gets pain in his shins and he has stopped running.  He is on continuous medication for pain.  

The Board finds that Dr. D's opinion is no less probative than the VA examiner's, and that the evidence is at least in equipoise concerning the etiology of the Veteran's shin splint disability.  Accordingly, all doubt is resolved in the Veteran's favor and entitlement to service connection for shin splints, for accrued benefits purposes, is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).


ORDER

Service connection for shin splints is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


